                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA,                       No. 1:07-CR-00208-01

          v.                                        (Judge Brann)

    CHESNEY JONES,

                   Defendant.

                                MEMORANDUM OPINION

                                     JUNE 8, 2021

         Currently pending before the Court is Chesney Jones’ emergency motion for

compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A).1 Jones contends that

she merits compassionate release due to the COVID-19 pandemic and her particular

susceptibility to that virus, as well as necessary surgery that the Bureau of Prisons

(BOP) is allegedly refusing to provide her.2 The Government opposes the motion on

the grounds that Jones has failed to demonstrate extraordinary or compelling reasons

to grant release, she has been fully vaccinated against the virus, and the relevant 18

U.S.C. § 3553(a) factors militate against granting release.3

I.       BACKGROUND

         In 2008, Jones was charged in a superseding indictment with possession with

the intent to distribute 50 grams or more of cocaine base and 5 kilograms or more of



1
     Doc. 247.
2
     Id. at 4-5.
3
     Doc. 249.
cocaine, in violation of 21 U.S.C. § 841(a)(1), traveling in interstate commerce to

promote an unlawful activity, in violation of 18 U.S.C. § 1952(a)(3), making false

statements, in violation of 18 U.S.C. § 1001, and conspiracy to distribute 50 grams

or more of cocaine base and 5 kilograms or more of cocaine, in violation of 21 U.S.C.

§ 846.4 Following a jury trial, Jones was convicted of all four counts.5

       A Presentence Report (PSR) was thereafter prepared. The PSR noted that

Jones had been distributing cocaine and cocaine base in the Harrisburg,

Pennsylvania area for approximately one year and that, at the time of her arrest, she

and another individual had brought fifteen kilograms of cocaine to Harrisburg for

distribution.6 Jones admitted to law enforcement that she would often provide her

coconspirator with multiple kilogram shipments of cocaine, and would also

personally sell one-kilogram quantities of cocaine base.7 During the subsequent

police investigation, Jones agreed to cooperate with law enforcement but then,

during a meeting with the coconspirator that law enforcement monitored, Jones

warned her coconspirator that she was cooperating with law enforcement.8

Moreover, during her criminal trial Jones testified falsely regarding the events

surrounding her arrest.9



4
    Doc. 69.
5
    Doc. 89.
6
    PSR at 4-5.
7
    Id. at 5.
8
    Id. at 5-6.
9
    Id. at 6.
                                          2
        The PSR calculated a base offense level of 38,10 and calculated a criminal

history category VI based upon numerous prior convictions, including convictions

for possession with intent to distribute cocaine, possession with intent to distribute

cocaine base, aggravated assault and resisting arrest, criminal mischief and theft by

unlawful taking, false reports, and embezzlement.11 Jones’ criminal history category

VI, when combined with an offense level of 38, resulted in a Sentencing Guidelines

range of 360 months to life imprisonment.12 The Court ultimately imposed a

sentence of 300 months’ imprisonment.13

        In her motion for compassionate release, Jones asserts that she suffers from

several health issues, most notably diabetes, high blood pressure, and obesity, all of

which place her at a higher risk of serious illness or death should she contract

COVID-19.14 She also asserts that she is in urgent need of medical surgery, which

the BOP refuses to provide due to the cost of the surgery.15 The Government

responds that Jones’ health conditions do not render her more susceptible to serious

illness or death from COVID-19 given her age, the low infection rate at her place of

confinement, and the fact that she has been fully vaccinated against COVID-19.16 In

any event, the Government contends that the relevant § 3553(a) sentencing factors


10
     Id. at 7-8.
11
     Id. at 9-11.
12
     Id. at 11, 15.
13
     Doc. 107.
14
     Doc. 247 at 4.
15
     Id. at 4-5.
16
     Doc. 249 at 9-14.
                                          3
and the danger to that Jones presents to the public weigh against granting this

motion.17 This matter is ripe for disposition and, for the following reasons, Jones’

motion will be denied.

II.      DISCUSSION

         “[A]s a general matter, a court cannot modify a term of imprisonment after it

has been imposed without specific authorization.”18 Congress has provided courts

with the authority to modify sentences through its enactment of 18 U.S.C.

§ 3582(c)(1)(A). That statute permits courts to reduce an inmate’s sentence if the

inmate has exhausted his administrative remedies19 and if, as relevant here,

“extraordinary and compelling reasons warrant such a reduction.”20 Courts should

also consider the relevant § 3553(a) sentencing factors in determining whether

compassionate release is appropriate.21

         Congress has not defined the term “extraordinary and compelling.” The

Sentencing Guidelines define the term to include a terminal illness, or any non-

terminal illness “that substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility and from which he or she

is not expected to recover.”22 This definition is not, however, authoritative, as “[t]he



17
      Id. at 14-16.
18
      McMillan v. United States, 257 F. App’x 477, 479 (3d Cir. 2007).
19
      There is no dispute that Jones has exhausted her administrative remedies. Doc. 249 at 5.
20
      18 U.S.C. § 3582(c)(1)(A)(i).
21
      U.S. Sentencing Guidelines Manual § 1B1.13.
22
      Id. § 1B1.13, cmt. n.1(A).
                                                  4
[Sentencing] Commission has not updated its policy statement to account for the

changes imposed by the First Step Act, and the policy statement is now clearly

outdated.”23 Thus, while “the Policy Statement provides useful guidance for district

courts in assessing a defendant’s eligibility for compassionate release, . . . it does not

constrain a court’s independent assessment of whether ‘extraordinary and

compelling reasons’ warrant a sentence reduction under § 3852(c)(1)(A).”24 “The

burden rests with the defendant to show that a reduction in sentence is proper.”25

        As an initial matter, the Court notes that the existence of COVID-19 cannot

alone justify compassionate release. As the United States Court of Appeals for the

Third Circuit has explained:

        We do not mean to minimize the risks that COVID-19 poses in the
        federal prison system, . . . But the mere existence of COVID-19 in
        society and the possibility that it may spread to a particular prison alone
        cannot independently justify compassionate release, especially
        considering BOP’s statutory role, and its extensive and professional
        efforts to curtail the virus’s spread.26

Consequently, “to demonstrate extraordinary and compelling reasons for

compassionate release, movants must show that they are particularly susceptible to




23
     United States v. Rodriguez, 451 F. Supp. 3d 392, 397 (E.D. Pa. 2020).
24
     United States v. Guzman, No. 3:16-CR-85, 2020 WL 4515476, at *3 (M.D. Pa. Aug. 5, 2020)
     (brackets and internal quotation marks omitted).
25
     United States v. Singh, __ F. Supp. 3d __, __, No. 4:15-CR-00028-11, 2021 WL 928740, at *2
     (M.D. Pa. Mar. 11, 2021) (internal quotation marks omitted).
26
     United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).
                                                  5
serious illness or death should they contract COVID-19, usually as a result of one or

more underlying comorbidities.”27

        The Court concludes that Jones has not sustained her burden of establishing

that extraordinary and compelling reasons weigh in favor of granting compassionate

release, despite the existence of underlying medical conditions that may increase her

vulnerability to COVID-19. For example, the Centers for Disease Control and

Prevention lists diabetes and obesity as conditions that increase an individual’s risk

of serious complications from COVID-19.28 The existence of these conditions would

ordinarily lead the Court to conclude that Jones is at an increased risk of serious

illness or death from COVID-19 and, therefore, that extraordinary and compelling

reasons permit the Court to grant compassionate release.

        Nevertheless, the Court concludes that Jones’ recent vaccination mitigates her

risk from COVID-19 to such an extent that COVID-19, in combination with Jones’

underlying conditions, no longer presents an extraordinary and compelling reason to

grant compassionate release. The Government notes that Jones is now fully

vaccinated against COVID-19.29 Although vaccines are not one hundred percent

effective, the CDC states that “[c]urrently authorized vaccines in the United States



27
     Singh, 2021 WL 928740, at *2.
28
     See Centers for Disease Control and Prevention, Coronavirus Disease 2019, People at
     Increased        Risk,    People        with     Certain       Medical       Conditions,
     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
     conditions.html (updated May 13, 2021).
29
     Doc. 249 at 1-2.
                                               6
are highly effective at protecting vaccinated people against symptomatic and severe

COVID-19.”30 Vaccines are particularly effective at preventing “severe illness and

death.”31

        Although Jones’ vaccination does not establish that she is entirely protected

from COVID-19, that vaccination does provide significant protection from serious

illness or death. To that end, the CDC currently recommends that fully vaccinated

individuals may resume any and all activities without wearing a mask or physically

distancing, except where required by laws, regulations, or workplace guidance.32

The sum of the available data demonstrates to the Court that, as a result of her

vaccination, Jones now has significant protection against serious illness or death

should she contract COVID-19 and, accordingly, the Court concludes that Jones has

not demonstrated that her underlying conditions—in combination with the

possibility of a COVID-19 infection—provide extraordinary and compelling reasons

to grant her motion for compassionate release.33




30
     Centers for Disease Control and Prevention, Coronavirus Disease 2019, Vaccines, Interim
     Public      Health      Recommendation        for     Fully      Vaccinated       People,
     https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated-guidance.html
     (updated May 28, 2021).
31
     Centers for Disease Control and Prevention, Coronavirus Disease 2019, Vaccines, When
     You’ve Been Fully Vaccinated, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-
     vaccinated.html (updated May 16, 2021).
32
     Centers for Disease Control and Prevention, Coronavirus Disease 2019, Vaccines, When
     You’ve Been Fully Vaccinated, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-
     vaccinated.html (updated May 16, 2021).
33
     See Singh, 2021 WL 928740, at *3 & n.36 (reaching same conclusion and collecting cases).
                                               7
        Consequently, Jones’ motion will be denied.34 Jones may file an additional

motion for compassionate release should future evidence demonstrate that COVID-

19 vaccines are less effective at preventing serious illness or death from COVID-19

than is currently understood, such that Jones remains at a substantial risk of serious

illness or death from a COVID-19 infection.

III.    CONCLUSION

        For the foregoing reasons, Jones’ motion for compassionate release will be

denied.

        An appropriate Order follows.



                                                     BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge




34
     To the extent that Jones’ asserts her necessary surgery independently justifies compassionate
     release, this is not a proper basis upon which to grant compassionate release. See USSG
     § 1B1.13, cmt. n.1(A). Rather, to the extent that Jones believes the BOP is improperly denying
     needed medical surgery, she should pursue relief by filing a civil rights action against the
     responsible parties.
                                                 8
